Citation Nr: 0112012	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  His decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied a compensable evaluation for 
bilateral hearing loss.  


FINDING OF FACT

The veteran has level I hearing in the right ear and level 
III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Increased (compensable) rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

The record in this case shows that the Board granted service 
connection for defective hearing in a decision dated in 
December 1956 and that later that month, the RO rated the 
disability as noncompensably disabling.  The veteran's 
subsequent attempts to obtain a compensable rating for his 
bilateral hearing loss have been rebuffed, including in 
decisions by the Board dated in February 1958 and November 
1990.  His reopened claim for a compensable rating for 
bilateral hearing loss was received in July 1999.  

Evaluations of bilateral hearing loss range from zero percent 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

On VA audiological evaluation in November 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
25
55
55
LEFT

10
35
60
60

Pure tone threshold levels averaged 35 decibels for the right 
ear and 41 decibels for the left ear.  Speech audiometry 
using the Maryland CNC word list revealed speech recognition 
ability of 100 percent in the right ear and 92 percent in the 
left ear.  These results equate to level I hearing in each 
ear and thus warrant only a noncompensable rating under 
Diagnostic Code 6100 of the rating schedule.  

On a VA audiological evaluation in July 2000, pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
45
65
70
LEFT

45
60
65
85

Pure tone threshold levels averaged 49 decibels for the right 
ear and 64 decibels for his left ear.  Speech audiometry 
using the Maryland CNC word list revealed speech recognition 
ability of 92 percent in the right ear and 88 percent in the 
left ear.  These results equate to level I hearing in the 
right ear and level III hearing in the left ear, which, 
though slightly worse than in November 1999, still warrant no 
more than a noncompensable evaluation under applicable rating 
criteria.  

The Board observes that the veteran's hearing loss pattern 
does not meet the provisions of 38 C.F.R. § 4.86, which 
involve the evaluation of certain exceptional patterns of 
hearing impairment.  Those provisions are as follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

(Emphasis added.)  

The veteran vigorously maintains that his current hearing 
loss is more severely disabling than currently evaluated and 
submitted an audiological evaluation conducted in June 2000 
by W. D. Bishop, M.D., to support his contention.  The pure 
tone thresholds, in decibels, obtained by Dr. Bishop were as 
follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
45
70
75
LEFT

50
65
75
100

Except at 4,000 hertz on the left, these results are not 
greatly different from those obtained the following month by 
VA.  However, the speech discrimination data do not appear to 
have been derived by using the Maryland CNC word list.  In 
his substantive appeal received in August 2000, the veteran 
stated that he had spoken with Dr. Bishop and that he told 
the veteran that he did not know what the Maryland CNC test 
was.  

However, the rating schedule provides that an examination to 
gauge hearing impairment for VA purposes "must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test."  38 C.F.R. § 4.85(a).  The 
regulation makes the use of the Maryland CNC word list 
mandatory for VA purposes.  The Board is not at liberty to 
consider evidence for purposes of evaluating hearing loss 
that does not comply with the provisions of the rating 
schedule; VA is not free to ignore its own regulations.  
Fugere v. Derwinski, 1 Vet. App. 103, 108 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992); see Smith v. Brown, 35 F.3d 1516, 
1527 (Fed. Cir. 1994), citing Maryland Casualty Co. v. United 
States, 251 U.S. 342, 349 (1920) (valid regulations have the 
full force and effect of statute law).  The use of the same 
testing techniques ensures uniformity of results in 
evaluating the service-connected hearing loss of all veterans 
so situated.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim of entitlement to a 
compensable rating for bilateral hearing loss must be denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)).  

B.  Veterans Claims Assistance Act of 2000  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statement of the case issued in July 2000 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  Based on the results of the June 2000 
private audiological evaluation, the veteran was provided 
with another VA audiology evaluation in July 2000, the 
results of which were summarized in a supplemental statement 
of the case furnished the veteran and his representative in 
August 2000.  

No other sources of relevant medical evidence have been 
identified that could aid in the resolution of this appeal.  
In his substantive appeal, the veteran indicated that he 
could not afford the additional expense of furnishing 
additional information.  As noted above, however, disability 
ratings for hearing loss are determined by the mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. at 349.  As the VA 
audiology evaluation conducted in July 2000 - following the 
June 2000 evaluation by Dr. Bishop - did not yield results 
that confirmed the presence of a compensable level of hearing 
impairment for VA purposes, it is unclear what a remand for 
further development would accomplish.  The veteran's 
representative indicated in written argument dated in March 
2001 that the veteran's hearing loss is so severe that he 
requires the use of hearing aids.  However, under 38 C.F.R. § 
4.85(a), examinations for hearing impairment for VA purposes 
are required to be conducted without the use of hearing aids.  
The fact that hearing aids may be required is therefore 
irrelevant, since the audiology evaluation is designed to 
measure the best uncorrected hearing acuity.  See 64 Fed. 
Reg. 25,202, 25,204 (1999) (Comment to final rule effective 
June 10, 1999).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are therefore not warranted.  


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

